

Exhibit 10.23
AMENDMENT TO MEISNER EMPLOYMENT AGREEMENTS


This amendment (this “Amendment”) to that certain Executive Employment
Agreement, dated September 25, 2019 (the “Employment Agreement”) by and between
Derek M. Meisner (“Employee”) and X4 Pharmaceuticals, Inc. (the “Company”), and
the Confidentiality, Non-Solicitation, Intellectual Property and Change of
Control Agreement (the “CNIPCA), dated September 29, 2019, by and between
Employee and the Company, is entered into as of this 24th day of February, 2020.


WHEREAS, on February 10, 2020, the Compensation Committee of the Board of
Directors of the Company (the “Board”) voted to adjust certain aspects of
Employee’s compensation terms; and


WHEREAS, the parties wish to amend the Employment Agreement and the CNIPCA to
reflect the Board’s decision.


In consideration and in furtherance of Employee’s continued at-will employment
with the Company, Employee and the Company agree as follows:
1.Section 8 of the CNIPCA shall be entirely replaced by the following
replacement language:
Replacement language: “[Reserved]”




2. The below existing language in the Agreement shall be entirely replaced by
the replacement language beneath it:


Existing language: “8. Involuntary Termination Without Cause; Resignation for
Good Reason. (a)Effect of Termination. The Company shall be entitled to
terminate Executive with or
without Cause at any time, subject to the following:


(i) If Executive is terminated by the Company involuntarily without Cause
(excluding any termination due to death or Disability) or Executive resigns for
Good Reason, then, subject to the limitations of Sections 8(b) and 23 below,
Executive shall be entitled to receive: (A) Executive’s Base Salary through the
effective date of the termination or resignation; (B) continuing severance pay
at a rate equal to one hundred percent (100%) of Executive’s Base Salary, as
then in effect (less applicable withholding), for a period of twelve (12) months
from the date of such termination, to be paid periodically in accordance with
the Company’s normal payroll practices; (C) reimbursement of all business
expenses for which Executive is entitled to be reimbursed pursuant to Section 6
above, but for which Executive has not yet been reimbursed; (D) pro-rata portion
of the Target Bonus for the calendar year in which the termination occurs based
on the period worked by Executive during such calendar year prior to
termination; (E) provided that Executive elects COBRA coverage, the Company
shall reimburse Executive for a portion of each COBRA premium payment equal to
the portion the Company contributed to such health insurance premium cost as of
the date Executive’s employment terminates, until the earlier of six months from
the date of termination or the date upon which Executive becomes eligible to
receive health benefits through another employer; (F) accelerated vesting of the
Option equal to the number of shares subject to the Option that would have
vested had Executive otherwise remained employed for an additional six months
after the date his employment with the Company terminated; (G) the benefit under
the Change of Control Severance Policy in the Confidential Information
Agreement; and (H) no other severance or benefits of any kind, unless required
by law or pursuant to any written Company plans or policies, as then in effect.”





--------------------------------------------------------------------------------



Replacement language: “8. Involuntary Termination Without Cause; Resignation for
Good Reason.
a.Effect of Termination. The Company shall be entitled to terminate Executive
with or without Cause and Executive may resign for Good Reason, subject to the
following:


(i) If Executive is terminated by the Company involuntarily without Cause
(excluding any termination due to death or Disability) or Executive resigns for
Good Reason at any time except as provided in Section 8(a)(ii), then, subject to
the limitations of Sections 8(b) and 23 below, Executive shall be entitled to
receive: (A) Executive’s Base Salary through the effective date of the
termination or resignation; (B) continuing severance pay at a rate equal to one
hundred percent (100%) of Executive’s Base Salary, as then in effect (less
applicable withholding), for a period of twelve (12) months from the date of
such termination, to be paid periodically in accordance with the Company’s
normal payroll practices; (C) reimbursement of all business expenses for which
Executive is entitled to be reimbursed pursuant to Section 6 above, but for
which Executive has not yet been reimbursed; (D) pro-rata portion of the Target
Bonus for the calendar year in which the termination occurs based on the period
worked by Executive during such calendar year prior to termination; (E) provided
that Executive elects COBRA coverage, the Company shall reimburse Executive for
a portion of each COBRA premium payment equal to the portion the Company
contributed to such health insurance premium cost as of the date Executive’s
employment terminates, until the earlier of six months from the date of
termination or the date upon which Executive becomes eligible to receive health
benefits through another employer; (F) accelerated vesting of the Option equal
to the number of shares subject to the Option that would have vested had
Executive otherwise remained employed for an additional six months after the
date his employment with the Company terminated; and (G) no other severance or
benefits of any kind, unless required by law or pursuant to any written Company
plans or policies, as then in effect.


(ii) If, within twelve (12) months after a Change of Control as defined below,
Executive is terminated by the Company involuntarily without Cause (excluding
any termination due to death or Disability) or Executive resigns for Good
Reason, then, subject to the limitations of Sections 8(b) and 23 below,
Executive shall be entitled to receive, in lieu of the benefits set forth in
Section 8(a)(i): (A) Executive’s Base Salary through the effective date of the
termination or resignation; (B) continuing severance pay at a rate equal to one
hundred percent (100%) of Executive’s Base Salary, as then in effect (less
applicable withholding), for a period of twelve (12) months from the date of
such termination, to be paid periodically in accordance with the Company’s
normal payroll practices; (C) reimbursement of all business expenses for which
Executive is entitled to be reimbursed pursuant to Section 6 above, but for
which Executive has not yet been reimbursed; (D) an amount equal to Executive’s
full Target Bonus for the calendar year in which the termination occurs in
advance of such Target Bonus being earned; (E) provided that Executive elects
COBRA coverage, the Company shall reimburse Executive for a portion of each
COBRA premium payment equal to the portion the Company contributed to such
health insurance premium cost as of the date Executive’s employment terminates,
until the earlier of six months from the date of termination or the date upon
which Executive becomes eligible to receive health benefits through another
employer; (F) the full acceleration of vesting of the Option as of



--------------------------------------------------------------------------------



the date his employment with the Company terminated; and (G) no other severance
or benefits of any kind, unless required by law or pursuant to any written
Company plans or policies, as then in effect. For purposes of this Agreement, a
“Change of Control” is defined as a Reorganization Event, as defined in the X4
Pharmaceuticals, Inc. 2017 Equity Incentive Plan, as it may be further amended
from time to time, or any successor plan thereto.




3. The below existing language in Section 8(b) of the Agreement shall be
entirely replaced by the replacement language beneath it:


Existing Language: “(b) Conditions Precedent. Any severance payments
contemplated by Section 8(a)(i)(B) above are conditional on Executive: (i)
continuing to comply with the terms of this Agreement and the Confidential
Information Agreement; and (ii) signing and not revoking a separation agreement
and release of known and unknown claims in the form provided by the Company
(including nondisparagement and no cooperation provisions) (the “Release”) and
provided that such Release becomes effective and irrevocable no later than sixty
(60) days following the termination date or such earlier date required by the
release (such deadline, the “Release Deadline”). If the Release does not become
effective by the Release Deadline, Executive will forfeit any rights to
severance or benefits under this Section 8(a)(i)(B) or elsewhere in this
Agreement. Any severance payments or other benefits under this Agreement will be
paid on, or, in the case of installments, will not commence until, the sixtieth
(60th) day following Executive’s separation from service, or, if later, such
time as required by Section 23(b). Except as required by Section 23(b), any
installment payments that would have been made to Employee during the sixty (60)
day period immediately following Executive’s separation from service but for the
preceding sentence will be paid to Executive on the sixtieth (60th) day
following Executive’s separation from service and the remaining payments will be
made as provided in this Agreement, unless subject to the 6- month payment delay
described herein. Notwithstanding the foregoing, this Section 8(b) shall not
limit Executive’s ability to obtain expense reimbursements under Section 6 or
any other compensation or benefits otherwise required by law or in accordance
with written Company plans or policies, as then in effect.”


Replacement Language: “(b) Conditions Precedent. Any severance payments
contemplated by Section 8(a)(i)(B) or 8(a)(ii)(B) above are conditional on
Executive: (i) continuing to comply with the terms of this Agreement and the
Confidential Information Agreement; and (ii) signing and not revoking a
separation agreement and release of known and unknown claims in the form
provided by the Company (including nondisparagement and no cooperation
provisions) (the “Release”) and provided that such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date or such
earlier date required by the release (such deadline, the “Release Deadline”). If
the Release does not become effective by the Release Deadline, Executive will
forfeit any rights to severance or benefits under Sections 8(a)(i)(B) or
8(a)(ii)(B) or elsewhere in this Agreement. Any severance payments or other
benefits under this Agreement will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section 23(b).
Except as required by Section 23(b), any installment payments that would have
been made to Employee during the sixty (60) day period immediately following
Executive’s separation from service but for the preceding sentence will be paid
to Executive on the sixtieth (60th) day following Executive’s separation from
service and the remaining payments will be made as provided in this Agreement,
unless subject to the 6- month payment delay described herein. Notwithstanding
the foregoing, this Section 8(b) shall not limit Executive’s ability to obtain
expense reimbursements under Section 6 or any other compensation or benefits
otherwise required by law or in accordance with written Company plans or
policies, as then in effect.”





--------------------------------------------------------------------------------



4. The below existing language in Section 9(c) of the Agreement shall be
entirely replaced by the replacement language beneath it:


Existing language: “Good Reason. For purposes of this Agreement, “Good Reason”
means Executive’s written notice of Executive’s intent to resign for Good Reason
with a reasonable description of the grounds therefor within 10 days after the
occurrence of one or more of the following without Executive’s consent, and
subsequent resignation within 30 days following the expiration of any Company
cure period (discussed below): (i) a material reduction of Executive’s duties,
position or responsibilities (provided, however, that any change in duties,
position, or responsibilities due to the Company becoming a subsidiary or
division of another entity in connection with a Change of Control shall not be
Good Reason); (ii) a material reduction in Executive’s Base Salary or Target
Bonus (with materiality being defined for purposes of this subsection as five
percent (5%) or more of the Base Salary or Target Bonus); (iii) a material
breach of this Agreement by the Company; or (iv) any directive given to
Executive by the Company that the Company knows is in violation of a law,
regulation, or material Company policy and the Company requires Executive to
implement as a condition of his continued employment. Executive will not resign
for Good Reason without first providing the Company with written notice of the
acts or omissions constituting the grounds for “Good Reason” within 30 days of
the initial existence of the grounds for “Good Reason” and a reasonable cure
period of not less than 30 days following the date of such notice if such act or
omission is capable of cure.”


Replacement language: “Good Reason. For the purposes of this Agreement, “Good
Reason” for resignation from employment with the Company means that any of the
following actions are taken by the Company without Executive’s prior written
consent: (A) a material reduction in Executive’s base salary, which the parties
agree is a reduction of at least 10% of Executive’s base salary (unless pursuant
to a salary reduction program applicable generally to the Company’s similarly
situated employees); or (B) a material reduction in Executive’s duties, position
or responsibilities; or (C) relocation of Executive’s principal place of
employment to a place that increases Executive’s one-way commute by more than
sixty (60) miles as compared to Executive’s then-current principal place of
employment immediately prior to such relocation. In order to resign for Good
Reason, Executive must provide written notice to the Company’s CEO within 30
days after the first occurrence of the event giving rise to Good Reason setting
forth the basis for Executive’s resignation, allow the Company at least 30 days
from receipt of such written notice to cure such event, and if such event is not
reasonably cured within such period, Executive must resign from all positions
Executive then holds with the Company not later than 90 days after the
expiration of the cure period.”


5. The below existing language in Section 9(c) of the Agreement shall be
entirely replaced by the replacement language beneath it:


For avoidance of doubt, this Amendment shall supersede and replace any severance
provisions set forth in the Employment Agreement, as amended herein.


This Amendment may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the parties. Except as
amended hereby, all of the terms and conditions of the Agreement shall remain
and continue in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.



--------------------------------------------------------------------------------




X4 Pharmaceuticals, Inc.Derek M. Meisner, an individualBy: /s/ Paula Ragan By:
/s/ Derek Meisner Name: Paula Ragan   Derek M. MeisnerTitle: Chief Executive
Officer






